Citation Nr: 0001862	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a bilateral knee disability.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957 and from October 1961 to September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the VA RO which 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.  The case was remanded to the RO in October 1999; 
it was returned to the Board in January 2000.


FINDINGS OF FACT

1.  In September 1988, the Board denied service connection 
for a bilateral knee disorder.

2.  The evidence submitted since the September 1988 Board 
decision, in support of the current application to reopen the 
claim for service connection for a bilateral knee disorder, 
is either redundant or cumulative of previously considered 
evidence, or by itself or with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the Board's decision 
of September 1988, denying service connection for a bilateral 
knee disorder, is not new and material; the claim for service 
connection is not reopened; and the September 1988 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1955 to March 
1957 and from October 1961 to September 1984, at which time 
he retired from the Army.

Numerous physical examinations during service showed no 
complaints relative to the knees, and clinical evaluations of 
the lower extremities were normal.  The veteran's service 
medical records show occasional complaints of leg cramps 
without any knee abnormality.  In January 1983, he had 
posterior leg discomfort; the assessment was muscular strain.  
In April 1984, he was seen for tenderness behind the left 
knee and heel; the physical examination showed no knee 
abnormality.  On the medical history portion of the June 1984 
service separation examination, the veteran reported he had 
not had arthritis, rheumatism, or bursitis, or bone, joint, 
or other deformity.  He indicated he had not had a "trick" 
or locked knee.  Clinical examination of the lower 
extremities was normal.  

Records from Harry McCarthy, M.D. and Riverside Hospital show 
the veteran underwent arthroscopic surgery with repair of a 
torn medial meniscus of the left knee in October 1985.  It 
was noted that he had a twisting injury of the knee 6 weeks 
earlier and that he was an avid jogger.  

In June 1987, Dr. McCarthy reported that the veteran had 
recurrent right knee pain that came on while he was running.  
He was sent to Riverside Hospital where he underwent a right 
medial meniscectomy for a torn menicus in June 1987.  

In statements in 1987 and 1988, the veteran claimed that 
extensive running during his many years of service, including 
running in combat boots during physical training, led to his 
current knee problems.  He related he had intermittent knee 
problems during service for which he did not go on sick call; 
he had no knee problems at the time of service discharge; and 
extreme knee pain began about 6 months after he retired from 
service.

At a March 1988 VA examination, the veteran related he had 
some problems with his knees in service but was able to 
continue to run 15 miles or more a week up to the time of his 
service retirement.  He said he continued to run after 
service, but he then developed knee pain and had to undergo 
surgeries for cartilage damage of both knees.  Current 
examination findings were essentially normal; X-rays of both 
knees were normal; and the impression included residuals of 
bilateral meniscectomies.

In September 1988, the Board denied service connection for a 
bilateral knee disorder.

Since the September 1988 Board decision, the following 
evidence has been received.

In August 1997 the veteran applied to reopn his claim for 
service connection for a bilateral knee condition.  In 
statements in August and October 1997, he said he ran every 
day in the Army, sometimes up to 5 miles a day and in combat 
boots.  He noted that after service he had a left knee 
operation in 1985, a right knee operation in 1987, and 
another left knee operation in 1996.  The veteran reported he 
now had knee arthritis.  He maintained that extensive running 
in service was a direct cause of his knee problems.

In March 1998, the veteran submitted November 1996 to 
February 1997 treatment records from Cherie Holmes, M.D.  In 
November 1996, it was reported that that the veteran was a 
former Army staff sergeant and a runner.  It was reported 
that that he had stopped running the preceding week because 
of pain.  Following X-rays, the diagnosis was degenerative 
joint disease of the knees.  An exercise program other than 
running was recommended.  The records from Dr. Holmes show 
the veteran underwent arthroscopic surgery with debridement 
of the torn medial meniscus of the left knee in December 
1996.  At an office visit in February 1997, impressions 
included medial meniscus tear, status post arthroscopy and 
debridement, and degenerative joint disease of the knees.

In his May 1998 notice of disagreement and his July 1998 
substantive appeal, the veteran reiterated his previous 
assertions.  He said that although he continued to run after 
service, he believed that extensive running during service, 
including running in combat boots, led to current knee 
problems which included arthritis.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The claim for service connection for a bilateral knee 
condition was previously denied by the Board in September 
1988; that decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

When the Board denied the claim for service connection for a 
bilateral knee disorder in September 1988, it considered 
service medical records from the veteran's many years of 
active military service (which ended with retirement in 1984) 
which show some lower extremity complaints but which are 
negative for a chronic knee disorder.  The Board also 
considered post-service medical records which show left knee 
cartilage damage and surgery following a post-service 1985 
injury and right knee cartilage damage and surgery following 
a post-service 1987  injury.  X-rays of the knees in 1988 
were normal; arthritis was not shown.  The Board considered 
statements by the veteran in which he alleged that his 
current knee problems were due to extensive running in 
service.  At the time of the September 1988 Board decision, 
there was no medical evidence linking the bilateral knee 
disorder with the veteran's service.  

Since the September 1988 Board decision, the veteran has 
again asserted that his bilateral knee disorder is due to 
many years of running in service.  His assertions are not 
new, as they are duplicative of his statements that were of 
record at the time of the prior Board denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, his lay assertions as to medical causality 
are not competent nor material evidence to reopen the 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).

The veteran has submitted additional medical evidence since 
the September 1988 Board decision, showing additional knee 
treatment in 1996-1997, including additional left knee 
surgery for cartilage damage and treatment for arthritis of 
both knees.  The existence of the bilateral knee disorder was 
of record at the time of the 1988 Board decision, and 
evidence of a continuing bilateral knee disorder since then 
is cumulative and redundant, not new, evidence.  Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  The more recent 
medical evidence shows the veteran now has arthritis of the 
knees, but does not link this additional knee pathology, 
first shown years after active duty, with his service.  This 
evidence is not material evidence since by itself, or in 
connection with earlier evidence, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the September 1988 Board decision which 
denied service connection for a bilateral knee disorder.  
Thus, the claim has not been reopened, and the September 1988 
Board decision remains final.



ORDER

The application to reopen a claim for service connection for 
a bilateral knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

